Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 31, 2020 has been entered.
 
Applicant’s amendment filed on December 31, 2020 is acknowledged and has been entered.  Claims 1, 11-13 have been amended. Claims 9 and 20 have been canceled.  Claims 1-8, 10-19 and 21-23 are pending.

Claims 1-8, 10-19 and 21-23 are discussed in this Office action.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This action is made NON-FINAL.

Previous Grounds of Rejection
Terminal Disclaimer
The terminal disclaimer filed on December 31, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent application 16007656 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

New Grounds of Rejection

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(s) 1-6, 10-19, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (WO2016028887; February 2016).
With regard to claim 1, Tsai teaches a method for isolating a target nucleic acid, the method comprising:  
hybridizing at least one primer to a target nucleic acid in a sample (paragraph 79-81 and 86-87, where the adapters include primer binding sites; Figure 7, 8, 10); 
extending the primer using a polymerase and modified nucleotides that are resistant to nuclease degradation to create a modified polynucleotide (paragraph 52-53, where the oligonucleotides can include modified nucleotides that are resistant to exonuclease digestion; paragraph 79-81 and 86-87, where the adapters include primer binding sites); and 
exposing the sample to an exonuclease; and isolating the modified polynucleotide (paragraph 77, where the target can be protected from nuclease digestion by ligation of adapters that are resistant to exonuclease digestion). 
With regard to claim 2, Tsai teaches a method of claim 1, wherein the modified nucleotides comprise modified nucleotide triphosphates (paragraph 52-53, where the oligonucleotides can include modified nucleotides that are resistant to exonuclease digestion).  
With regard to claim 3, Tsai teaches a method of claim 2, wherein the modified nucleotide triphosphates comprise alpha-phosphorothioate nucleotide triphosphates, morpholino triphosphates, peptide nucleic acids, peptide nucleic acid analogs, or sugar modified nucleotide triphosphates (paragraph 75, where alpha phosphorothioate linkages are taught).  
With regard to claim 4, Tsai teaches a method of claim 3, wherein the modified nucleotide triphosphates are selected from the group consisting of 2'-Deoxycytidine-5'-O-(1-Thiotriphosphate), 2'-0-methyl modified nucleotide triphosphate, 2'-fluoro modified nucleotide, '-O-Methylcytidine-5'-Triphosphate, 2'-O-Methylguanosine-5'-Triphosphate, 2'-0- Methyluridine-5'-Triphosphate, 2'-O-Methylinosine-5'-Triphosphate, 2'-O-Methyl-2- aminoadenosine-5'-Triphosphate, 2'-O-Methylpseudouridine-5'-Triphosphate, 2'-O-Methyl-5- methyluridine-5'-Triphosphate, 2'-O-Methyl-N6-Methyladenosine-5'-Triphosphate, 2'-Fluoro-2'- deoxyadenosine-5'-Triphosphate, 2'-Fluoro-2'-deoxycytidine-5'-Triphosphate, 2'-Fluoro-2'- deoxyguanosine-5'-Triphosphate, 2'-Fluoro-2'-deoxyuridine-5'-Triphosphate, and 2'-Fluoro- thymidine-5'-Triphosphate (paragraph 40, where 2’O-methyl-modified nucleotides are taught).  
With regard to claim 5, Tsai teaches a method of claim 1, wherein natural nucleotides are used in combination with modified nucleotides (paragraph 52-53, where the oligonucleotides can include modified nucleotides that are resistant to exonuclease digestion).
With regard to claim 6, Tsai teaches a method of claim 1, wherein two primers are used for hybridization (paragraph 79-81 and 86-87, where the adapters include primer binding sites).  
With regard to claim 10, Tsai teaches a method of claim 1, further comprising detecting the target nucleic acid (Figure 7, for example, where the target is detected through sequencing).  
With regard to claim 11, Tsai teaches a method of claim 10, wherein the detecting step comprises using hybridization, spectrophotometry, sequencing, electrophoresis, amplification, fluorescence detection, chromatography, DNA staining, or microscopy (Figure 7, for example, where the target is detected through sequencing).  
With regard to claim 12, Tsai teaches a method of claim 1, wherein the sample is a blood sample, serum sample, plasma sample, urine sample, saliva sample, semen sample, feces sample, phlegm sample, or liquid biopsy (paragraph 26).  

hybridizing at least one primer to a first end of a target nucleic acid in a sample (paragraph 79-81 and 86-87, where the adapters include primer binding sites; Figure 7, 8, 10); extending the primer using a polymerase and modified nucleotides that are resistant to nuclease degradation to create a modified polynucleotide (paragraph 52-53, where the oligonucleotides can include modified nucleotides that are resistant to exonuclease digestion; paragraph 79-81 and 86-87, where the adapters include primer binding sites); 
binding at least one protein to a second end of the target nucleic acid in a sequence- specific manner to create protected target nucleic acid resistant to nuclease degradation; 
exposing the sample to an exonuclease; and isolating the modified polynucleotides and protected target nucleic acid (paragraph 77, where the target can be protected from nuclease digestion by ligation of adapters that are resistant to exonuclease digestion)..  
With regard to claim 14, Dahlhauser teaches a method of claim 13, wherein the modified nucleotides comprise modified nucleotide triphosphates (paragraph 52-53, where the oligonucleotides can include modified nucleotides that are resistant to exonuclease digestion).
With regard to claim 15, Dahlhauser teaches a method of claim 13, wherein natural nucleotides are used in combination with modified nucleotides (paragraph 52-53, where the oligonucleotides can include modified nucleotides that are resistant to exonuclease digestion).  
With regard to claim 16, Dahlhauser teaches a method of claim 14, wherein the modified nucleotide triphosphates comprise alpha- phosphorothioate nucleotide triphosphates, morpholino triphosphates, peptide nucleic acids, peptide nucleic acid analogs, or sugar modified nucleotide triphosphates (paragraph 75, where alpha phosphorothioate linkages are taught).  
'-O-Methylcytidine-5'-Triphosphate, 2'-O-Methylguanosine-5'-Triphosphate, 2'-0- Methyluridine-5'-Triphosphate, 2'-O-Methylinosine-5'-Triphosphate, 2'-O-Methyl-2- aminoadenosine-5'-Triphosphate, 2'-O-Methylpseudouridine-5'-Triphosphate, 2'-O-Methyl-5- methyluridine-5'-Triphosphate, 2'-O-Methyl-N6-Methyladenosine-5'-Triphosphate, 2'-Fluoro-2'- deoxyadenosine-5'-Triphosphate, 2'-Fluoro-2'-deoxycytidine-5'-Triphosphate, 2'-Fluoro-2'- deoxyguanosine-5'-Triphosphate, 2'-Fluoro-2'-deoxyuridine-5'-Triphosphate, and 2'-Fluoro- thymidine-5'-Triphosphate (paragraph 40, where 2’O-methyl-modified nucleotides are taught).  
With regard to claim 18, Tsai teaches a method of claim 14, wherein the at least one protein comprises a Cas endonuclease complexed with a guide RNA that targets the Cas endonuclease to a region of the target nucleic acid (see Figure 7-8 and 10, where the method includes Cas endonuclease).  
With regard to claim 19, Tsai teaches a method of claim 18, wherein the Cas endonuclease is catalytically inactive (see Figure 7-8 and 10, where the method includes Cas endonuclease).  
With regard to claim 21, Tsai teaches a method of claim 14, further comprising detecting the target nucleic acid (Figure 7, for example, where the target is detected through sequencing).  
With regard to claim 22, Tsai teaches a method of claim 21, wherein the detecting step comprises using hybridization, spectrophotometry, sequencing, electrophoresis, amplification, 
With regard to claim 23, Tsai teaches a method of claim 14, wherein the sample is a blood sample, serum sample, plasma sample, urine sample, saliva sample, semen sample, feces sample, phlegm sample, or liquid biopsy (paragraph 26).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Tsai to include each of these features together in the order of steps, as claimed with a reasonable expectation for success. However, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the order of method steps taught by Tsai to arrive at the claimed invention with a reasonable expectation of success.  As noted in the MPEP § 2144.04 IV C, “Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).”  Therefore, in the absence of new or unexpected results, it would have been prima facie obvious to one of ordinary skill in the art to adjust the order of the method steps taught by Tsai to arrive at the claimed invention with a reasonable expectation for success.

7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (WO2016028887; February 2016) as applied over claims 1-6, 10-19, 21-23 above and further in view of Dahlhauser et al. (US Patent 6610486; August 2003).
Regarding claim 7, while Tsai teaches many of the features of the method, Tsai doesn’t teach the amplification of the modified polynucleotide.
With regard to claim 7, Dahlhauser teaches a method of claim 6, further comprising amplification of the modified polynucleotide (see examples, where amplification steps are included).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Tsai to include the amplification step as taught by Dahlhauser to arrive at the claimed invention with a reasonable expectation for success. Dahlhauser teaches “In certain applications of the invention it may be desirable to amplify a mutation that compromises a small percentage of the total analyte, such as in early cancer detection where only a few malignant cells may be present in the total number of cells being analyzed. The selective amplification of mutant gene, where the mutation occurs at a known site, such as the K-ras gene, is readily accomplished by the design of specific primers to amplify the mutation as described by Stork et al. (Oncogene, 6:857-862 (1991)). However, selective amplification of a random mutation in a gene among a high percentage of wild type genes is not possible by standard PCR. In these applications, selective amplification of the mutant template may be preferred. Therefore, the extension products from the mutant template are purified from that known template and hybridized to purified amplified nucleic acid from the sample whose sequence is unknown. The amplified nucleic acid can be purified from residual primers prior to mixing with the extension products to prevent reamplification of the wild type .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (WO2016028887; February 2016) as applied over claims 1-6, 10-19, 21-23 above and further in view of Zhang et al. (Analyst, 2015, 140:4030-4036).
With regard to claim 8, Zhang teaches a method of claim 2, further comprising dephosphorylating the target nucleic acid using a phosphatase (Abstract).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Tsai to include a phosphatase as taught by Zhang arrive at the claimed invention with a reasonable expectation for success.  Zhang teaches “lkaline phosphatase (ALP), a class of enzymes that catalyzes the dephosphorylation of a variety of sub-strates, is one of the most commonly assayed enzymes in routine clinical practice, and an important bio-marker related to many human diseases. Herein, a facile and highly sensitive homogeneous electrochemical biosensing strategy was proposed for the ALP activity detection based on single mole-cular beacon-initiated T7 exonuclease-assisted signal ampliﬁcation” (Abstract).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Tsai to include a phosphatase as taught by Zhang arrive at the claimed invention with a reasonable expectation for success.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-19 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
No claims are allowed.  All claims stand rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM